Citation Nr: 0618244	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  96-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1981 and on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from February 18 to February 21, 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In November 1999 and March 2004, the Board remanded the case 
for additional development.  Subsequently, a January 2006 
rating action continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for a low back disorder.  That claim was denied by the RO in 
April 1988.  At that time it was determined that the 
veteran's claimed period of ACDUTRA or inactive duty training 
(IADT) in 1986 had not been verified, and that a back injury 
during service had not been shown.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate  
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Although the March 2003 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for a 
low back disorder, that letter did not discuss the basis for 
the denial in the prior decision.  Additionally, while the 
letter noted that the claim had been previously denied, it 
referred to the October 1995 rating decision as the date of 
the prior, final decision, when actually that is the rating 
decision currently on appeal.  Thus, the March 2003 letter 
does not comply with the Kent ruling.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; and (2) notifies the 
veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., evidence 
establishing a period of ACDUTRA or IADT 
in 1986, and evidence of a back injury 
during service).  This notice is outlined 
by the Court in Kent, supra.  The 
notification letter should also advise the 
veteran of the evidence and information 
that is necessary to establish entitlement 
to his underlying service connection 
claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



